department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date c h i ef c ou n sel number info release date uil conex-102071-08 the honorable chris cannon u s house of representatives washington dc dear mr cannon thank you for your letter dated date expressing your continued interest in several technical issues regarding the application of the accountable_plan rules under sec_62 to tool reimbursement plans i understand that ---------------------- director irs office of legislative affairs spoke with your staff about this subject earlier this month we appreciate your interest in having published guidance specific to the tool reimbursement plan industry we are currently conducting examinations that focus on whether use of tool plans in some cases has resulted in failure to pay appropriate amounts of federal_income_tax withholding and fica tax while we are working through the examinations we are not in a position to answer the questions presented in your letter when we have concluded our enforcement activities and are able to consider these issues with the benefit of our enforcement conclusions we will consider further technical guidance on these topics please contact me or call ----------------------- director office of legislative affairs at ---- ------ --------------if you have further questions donald l korb chief_counsel office of the chief_counsel sincerely
